Citation Nr: 0801570	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 11, 1997, 
for a separate evaluation for a tender and painful scar of 
the right rib area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to July 1956 
and from May 1958 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

Prior to June 11, 1997, the veteran is not shown to have had 
a tender and painful scar of the right rib area on objective 
demonstration.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 1997 
for a separate evaluation for tender and painful scar of the 
right rib area are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a May 2007 
letter to the veteran that addressed all four notice 
elements.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication in July 2007.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and available Social Security Administration records.  
VA also examined the veteran in March 1996 and June 1997.  VA 
has satisfied its assistance duties.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Prior to August 30, 2002, the 
rating schedule provided for a 10 percent rating under 
Diagnostic Code 7804 for scars which were superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(l).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2007); Harper v. Brown, 10 Vet. App. 125 (1997).

In this case, service connection was granted for residuals, 
resection, 10th right rib, 12 to 14 centimeters, with 
peripheral nerve damage, in May 1967.  A 10 percent rating 
was assigned under Diagnostic Code 5297.  An April 1967 VA 
examination showed a healed scar over the right tenth rib.  

An increased rating was denied for the disability in December 
1972.  On examination in November 1972, the veteran 
complained of pain and soreness of his right lower anterior 
chest, but made no mention of the scar itself.  The examiner 
noted an 8 1/2 inch right posterior thoracotomy scar.  
Neurological evaluation showed diminished pain sensation over 
the right side of the abdomen.  No abnormal findings were 
reported concerning the scar. 

The veteran did not appeal either of the May 1967 and 
December 1972 rating decisions and they became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

The next claim for an increased rating was received in May 
1994.  The RO denied that claim in November 1994 and after a 
May 1995 RO decision the veteran appealed its decision to the 
Board.  In May 2002, the Board granted the veteran a 
separate, 10 percent rating for a tender and painful right 
10th rib resection scar.  The veteran contests the June 11, 
1997 effective date for the assignment of that 10 percent 
rating by the RO in July 2002.  

The evidence does not show that a tender and painful scar was 
manifest at any time prior to June 11, 1997; therefore, that 
is the date that entitlement arose.  For example, the veteran 
was treated for chest pain in 1986, but this was due to 
breaking two ribs in September 1986 and a diagnosis of 
costochondritis.  The veteran complained of chest pain in the 
pectoral regions in April 1994, but that was attributed to 
costochondritis.  On examination by Steven L. Gates, D.O. in 
September 1994, there was a posterior right sided scar 
radiating around to the lateral aspect of the chest.  There 
were no complaints or findings of pain or tenderness of the 
scar.  On VA examination in March 1996, the veteran 
complained of pain in both sides of his chest, but did not 
mention his scar.  The examiner noted a well healed, thin, 
surgical scar measuring 8 inches in length over the right 
posterolateral chest wall.  The examiner stated that there 
was no tenderness noted over the scar or over the underlying 
rib cage area. 

With respect to lay statements submitted by the veteran, in a 
June 1994 statement he said that his back and right side were 
sore, and in August 1995, he complained of pain in his rib 
cage and right and left sides.  However, he did not 
specifically mention the scar on either occasion.  Rather, in 
the August 1995 statement he described muscle spasms in his 
chest, mostly on the right side.  Otherwise, his complaints 
of chest and back pain were general in nature.  Similarly, in 
a May 1996 statement the veteran said that he had aches and 
pain in his chest and rib cage, but he did not make any 
specific contentions about his scar.  

The first evidence of a tender and painful scar was at the 
time of the June 11, 1997 VA examination, when the scar was 
described as hypersensitive to palpation.  Since that is the 
date entitlement arose, an effective date prior to June 11, 
1997, for a separate 10 percent evaluation for a tender and 
painful scar of the right rib area is not warranted.  

As described above, no treatment records dated prior to June 
11, 1997, showed the presence of a tender and painful scar on 
objective demonstration; therefore, none of these records 
amounts to an informal claim for an increased rating.  See 
38 C.F.R. § 3.157.    

Finally, the veteran's representative argued in 2007 that the 
veteran's painful and tender scar of the 10th rib has had the 
same symptoms since March 3, 1967, and so the evaluation 
should be retroactive to that date.  However, the veteran's 
claim has not been open since 1967 and clear and unmistakable 
error in the May 1967 rating and December 1972 ratings 
decisions has not been alleged.  Finality bars a 1967 
effective date.


ORDER

An effective date earlier than June 11, 1997 for a separate 
evaluation for a tender and painful scar of the right rib 
area is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


